DETAILED ACTION

Response to Amendment
1.	The amendment filed 6/30/2022 for US Patent Application No. 16/850121 has been entered and fully considered.
2.	Claims 1-5 and 7-11 are currently pending and have been fully considered.
3.	The claim objections, the 35 U.S.C. 102 rejections and the 35 U.S.C. 103 rejections presented in the office action dated 4/12/2022 are withdrawn. Applicant’s amendments and arguments filed 6/30/2022 are sufficient to overcome the aforementioned objections and rejections.

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-5 and 7-11 are now in condition for allowance because the prior art does not teach or suggest an electrochemical cell comprising an electrolyte solution having an aliphatic or cyclic sulfone; and a metal perfluoroalkylsulfonylimide salt, wherein the metal perfluoroalkylsulfonylimide salt has a total molar mass > 200 g/mol and is present in the electrolyte solution at a concentration of between 0.1M and 10M.
	Applicant’s arguments have been fully considered and are persuasive. The combination of Thieme and Chiang appears to teach away from the claimed invention because the electrolyte taught by Chiang increases electronic conductivity and therefore the redox flow battery of Chiang would operate at lower voltages than the electrochemical cell of the instant application. Since Thieme teaches a lithium metal based battery, the combination of Thieme and Chiang would appear to be improper because Chiang teaches a redox flow battery and the electrolyte used in each respective battery would not result in improved voltage output.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724